In the Missouri Court of Appeals
              Eastern District
JUNE 23, 2015

THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).

1.   ED100996   STATE OF MISSOURI, RES V JEFFREY A. SMITH, APP

2.   ED101032 BRITTANY FRAVELL, RES V DENNIS CANNON, APP

3.   ED101342 MICHAEL BOLEN, RES V BNSF RAILWAY CO., APP

4.   ED101554 STATE OF MISSOURI, RES V FELICIA SMITH, APP

5.   ED101586 STATE OF MISSOURI, RES V FREDDIE J. POTTS, APP

6.   ED101850 EDWARD JEFFERSON, APP V STATE OF MISSOURI, RES

7.   ED102073 EUGENE CARRINGTON, APP V UNITED PARCEL & DES
     RES


WITHDRAWN

1.   ED101032 BRITTANY FRAVELL, RES V DENNIS CANNON, APP